Case: 13-15450   Date Filed: 07/28/2014   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-15450
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:04-cr-60038-WPD-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

DELVIN MCKINNEY,
a.k.a. Poochie,
a.k.a. Poco,
                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 28, 2014)



Before PRYOR, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 13-15450        Date Filed: 07/28/2014      Page: 2 of 3


       Delvin McKinney appeals the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion for a sentence reduction based on Amendment 750 to the

Sentencing Guidelines and the Fair Sentencing Act of 2010 (FSA), Pub. L. No.

111-220, 124 Stat. 2372 (2010). Upon review, 1 we affirm.

       Under § 3582(c)(2), a district court may not reduce a defendant’s sentence

unless (1) the defendant was sentenced based on a guideline range that the

Sentencing Commission has subsequently lowered and (2) the “reduction is

consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2). A reduction is not consistent with the

Sentencing Commission’s policy statements if an amendment does not have the

effect of lowering the defendant’s applicable guideline range. U.S.S.G.

§ 1B1.10(a)(2)(B).

       Amendment 750 had the effect of lowering the guidelines under U.S.S.G.

§ 2D1.1, but the district court did not sentence McKinney based on those

guidelines. Instead, the district court sentenced McKinney pursuant to a

mandatory minimum sentence of life imprisonment under 21 U.S.C.

§§ 841(b)(1)(A) and 851.2 Moreover, even if McKinney were not subject to this


       1
        “We review de novo a district court’s conclusions about the scope of its legal authority
under 18 U.S.C. § 3582(c)(2).” United States v. Jones, 548 F.3d 1366, 1368 (11th Cir. 2008).
       2
          McKinney’s conviction for possessing with intent to distribute at least 50 grams of
cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(iii) (2002), required a mandatory
life sentence because McKinney had at least two prior Florida state felony drug convictions.


                                                2
                Case: 13-15450        Date Filed: 07/28/2014      Page: 3 of 3


statutory minimum, his guideline range would be determined by his status as a

career offender under U.S.S.G. § 4B1.1, which was not affected by Amendment

750. Consequently, the district court had no authority to reduce McKinney’s

sentence under § 3582(c)(2) and Amendment 750. See United States v. Berry, 701
F.3d 374, 376-77 (11th Cir. 2012).

       To the extent McKinney argues for a sentence reduction based on the FSA,

we have expressly rejected such a claim, id. at 377, and McKinney’s argument that

the crack cocaine statutes should not apply because they are racially discriminatory

cannot succeed in light of Berry, see United States v. Vega-Castillo, 540 F.3d
1235, 1236 (11th Cir. 2008).

       For the foregoing reasons, we conclude the district did not err in determining

that it did not have the authority to reduce McKinney’s sentence. 3

       AFFIRMED.




       3
         Although McKinney argued in the district court that he was also entitled to relief
pursuant to United States v. Hargrove, 732 F.3d 1253 (11th Cir. 2013), he has abandoned any
such claim by not raising it in his initial brief. See United States v. Curtis, 380 F.3d 1308,
1310-11 (11th Cir. 2004) (holding that issues not raised in a party’s initial brief are deemed
abandoned or waived). In any event, Hargrove is inapplicable because McKinney is a career
offender.


                                                3